Citation Nr: 0212694	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-05 528A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of a shrapnel wound to the left leg, Muscle Group 
XI, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
status post surgery of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office located in New York, New York.  Subsequently, the 
veteran's claims file was transferred to the Regional Office 
(RO) in St. Petersburg, Florida.

As a preliminary matter, in December 1972 rating decision, 
the veteran was granted service connection for the residuals 
of a shrapnel wound injury to the left leg, rated as Muscle 
Group X, and was assigned a 10 percent rating under 
Diagnostic Code 5310.  In an October 1988 rating decision, 
the veteran's disability was recharacterized as shrapnel 
wound to the left leg, rated as Muscle Group XI, and 
degenerative changes with a retained foreign body of the left 
knee; the disability was evaluated as 10 percent disabling 
under Diagnostic Codes 5010-5311 at that time.  Subsequently, 
in a September 1997 rating decision, the left leg disability 
was again recharacterized as shrapnel wound to the left leg, 
rated as Muscle Group XI, as 10 percent disabling under 
Diagnostic Code 5311.  And, a separate 10 percent rating for 
degenerative joint disease of the left knee with retained 
foreign body was assigned under Diagnostic Code 5010.

Pursuant to the April 1998 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran perfected only the issues of 
entitlement to increased disability evaluations for 
degenerative joint disease of the left knee and residuals of 
a shrapnel wound to the left leg, Muscle Group XI.  However, 
in a subsequent hearing officer's decision, the veteran's 
left leg disabilities were again recharacterized, and he was 
granted a separate 10 percent rating for status post surgery 
of the left knee (secondary to a left knee meniscectomy 
performed on the veteran's knee) under Diagnostic Code 5259.  
Given that the three separate disability ratings described 
above stem out and are part of the original 1972 grant of 
service connection for a left leg disability, and in essence 
were all included within the issues perfected by the veteran 
in the April 1998 substantive appeal, the Board deems the 
issues on appeal to be those framed on the title page of this 
decision.

In addition, the Board notes that, pursuant to the veteran's 
request, he was scheduled to present testimony at an appeal 
hearing before a traveling member of the Board on September 
20, 2002.  However, in an August 2002 VA form 119 (Report of 
Contact), the veteran canceled the scheduled hearing.  As the 
record does not contain further indication that the veteran 
or his representative requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
travel Board hearing withdrawn.  See 38 C.F.R. § 20.704 
(2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's degenerative joint disease of the left knee 
is deemed to be severe, and his left knee range of motion, in 
effect, is 20 degrees (of extension) to 80 degrees (of 
flexion), taking into consideration the additional functional 
impairment attributed to pain and weakness.  The veteran's 
left knee does not have a limitation of leg flexion to 15 
degrees, severe recurrent subluxation or lateral instability 
of the knee, or malunion or nonunion of the tibia and fibula.

3.  The veteran's left knee has a limitation of extension to 
20 degrees, but not to 30 degrees.

4.  The veteran's residuals of a shrapnel wound to the left 
leg is characterized by moderate, but not moderately severe, 
injury to Muscle Group XI 

5.  The veteran's status post surgery of the left knee 
disability is manifested by increased pain, fatigue and 
weakness during flare-ups or upon repeated use.  There is no 
evidence of dislocation of the semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation, and 
no more, for degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 5261, 5262 
(2001).  

2.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a shrapnel wound to the left 
leg, Muscle Group XI, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 
5311 (2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (effective prior to July 3, 1997).  

3.  The criteria for a disability evaluation in excess of 10 
percent for status post surgery of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5258, 5259 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claims 
for increased ratings.  In the March 1998 statement of the 
case, and in the August 2000, April 2001, and August 2001 
supplemental statements of the case, the RO informed the 
veteran of the type of evidence that would be needed to 
substantiate his claims.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  Additionally, the veteran has 
been provided with specific information concerning the VCAA 
via the August 2001 supplemental statement of the case.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The RO 
has afforded the veteran comprehensive VA examinations in 
1997, 2000 and 2001, and has obtained all noted records of 
medical treatment for the disorders at issue.  The veteran 
presented testify during an appeal hearing at the RO in July 
2000, and declined to present further testimony at a 
scheduled travel Board hearing in September 2002 by canceling 
the hearing.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain the evidence necessary to substantiate 
the veteran's claims.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

As noted above, the veteran's disabilities include 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling; residuals of a shrapnel 
wound to the left leg, Muscle Group XI, currently evaluated 
as 10 percent disabling; and status post surgery of the left 
knee, currently evaluated as 10 percent disabling.  He is 
currently seeking increased ratings for the above mentioned 
disabilities.

I.  Degenerative Joint Disease of the Left Knee.

The veteran's degenerative joint disease of the left knee is 
currently evaluated as 20 percent disabling under Diagnostic 
Codes 5010 and 5260.  Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Under 
Diagnostic Code 5003, degenerative arthritis is rated as 10 
percent disabling if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
and is rated as 20 percent disabling, the maximum allowed, if 
with additional occasional incapacitating exacerbations.

The veteran is currently assigned a 20 rating, and it is 
clear from the evidence of record, that his degenerative 
joint disease of the left knee is deemed to be severe, per 
the last May 2001 VA joints examination report.  However, 
given that 20 percent is the maximum rating allowed under 
Diagnostic Code 5010, an increased rating in excess of 20 
percent for the veteran's degenerative joint disease of the 
left knee is not available under Diagnostic Code 5010, and 
thus, the veteran's claim is denied, to this extent.

Evaluating the veteran's disability under Diagnostic Code 
5260, Diagnostic Code 5260 allows for a noncompensable (zero 
percent) disability evaluation where there is limitation of 
leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).

In this respect, the evidence includes a July 1997 VA joints 
examination report showing the veteran's left knee extended 
to 3 to 4 degrees, and flexed to 110 degrees.  At that time, 
the veteran complained of constant pain in the left knee, 
which locked, and reported he was unable to kneel on the left 
knee.  However, he did not have effusion, or anterior-
posterior, lateral or torsional instability.  

A May 2000 VA joints examination report reveals the veteran 
complained of instability, and of pain upon ambulation of two 
blocks.  The objective findings included no swelling, 
effusion, or erythema, and no gross instability.  Anterior 
drawer, Lachman and McMurray testing were all negative.  
However, he had considerable crepitus, tenderness in the 
lateral joint space, and range of motion from 3 to 115 
degrees.

Lastly, a May 2001 VA joints examination report indicates he 
has left knee pain at 40 degrees continue to 90 degrees of 
flexion.  Upon examination, he was deemed to have moderate 
instability.  As well, he had pain, fatigue, weakness, and 
lack of endurance following repetitive use or during flare-
ups, which produced additional limitation of motion to 80 
degrees.  Pain was deemed to be a major functional 
impairment.  The veteran's objective range of motion was 
deemed to be from 20 degrees (extension) to 90 degrees 
(flexion).  Considering the requirements of DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40, 4.45, 4.59, and 
taking into consideration functional impairment attributed to 
pain and weakness, the veteran's left knee range of motion 
will be deemed to be from 20 degrees (of extension) to 80 
degrees (of flexion), as opposed to the actual objective 
findings of 20 to 90 degrees.

Given than the veteran's left knee range of motion is from 20 
degrees (of extension) to 80 degrees (of flexion), taking 
into consideration functional impairment attributed to pain 
and weakness, the Board finds that the criteria for the 
assignment of disability evaluation in excess 20 percent 
under Diagnostic Code 5260 have not been met.  The veteran's 
left knee does not have a limitation of leg flexion to 15 
degrees, and thus, the assignment of a 30 percent rating 
under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).

In considering whether an increased rating in excess of 20 
percent may be allowed for the veteran's degenerative joint 
disease of the left knee under alternative Diagnostic Codes, 
the Board will evaluate the veteran's disability under 
Diagnostic Codes 5257, 5261 and 5262.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (implicitly holding that the BVA's 
selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted). 

Diagnostic Code 5257 is not predicated on loss of range of 
motion, and §§ 4.40 and 4.45 with respect to pain do not 
apply.  Johnson v. Brown, 9 Vet. App. 7 (1996). Under 
Diagnostic Code 5257, a 20 percent rating is warranted for 
moderate recurrent knee subluxation or lateral instability, 
and a 30 percent rating is warranted for severe recurrent 
knee subluxation or lateral instability.  See 38 C.F.R. 
§ 4.79a, Diagnostic Code 5257 (2001).  

Additionally, under Diagnostic Code 5262, a 10 percent rating 
is assigned for malunion of the tibia and fibula with slight 
knee or ankle disability, a 20 percent rating is assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability, and a 30 percent rating is assigned for malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent evaluation, the maximum allowed under this 
Diagnostic Code, for nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).

Lastly, under Diagnostic Code 5261, a noncompensable (zero 
percent) disability evaluation is assigned where there is 
limitation of leg extension to 5 degrees.  A 10 percent 
disability evaluation requires limitation of leg extension to 
10 degrees.  A 20 percent disability evaluation is 
appropriate with limitation of leg extension to 15 degrees.  
A 30 percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  A 40 percent 
disability evaluation is granted where there is limitation of 
leg extension to 30 degrees.  And, a 50 percent disability 
evaluation is warranted where there is limitation of leg 
extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2001).

It is clear from the evidence of record, including the last 
VA examination in May 2001, that the veteran's left knee is 
characterized by only moderate instability, and there is no 
malunion or nonunion of the tibia and fibula.  As such, the 
veteran's disability does not meet the criteria required for 
the assignment of a disability evaluation in excess of 20 
percent under Diagnostic Codes 5257 or 5262.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5262 (2001).  However, it is 
also clear that, taking into consideration the functional 
impairment attributed to pain and weakness, the veteran's 
left knee range of motion is from 20 degrees (of extension) 
to 80 degrees (of flexion).  As the veteran's left knee has a 
limitation of extension to 20 degrees, but not to 30 degrees, 
the assignment of a 30 percent disability evaluation for the 
veteran's degenerative joint disease is warranted under 
Diagnostic Code 5261.  The veteran's claim is therefore 
granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5261 (2001); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Butts v. Brown, 5 Vet. App. 532 (1993).

In arriving at the above conclusion, the Board considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

II.  Residuals of a Shrapnel Wound to the Left Leg, Muscle 
Group XI.

The veteran's residuals of a shrapnel wound to the left leg, 
Muscle Group XI are currently evaluated as 10 percent 
disabling under Diagnostic Code 5311.  The Board notes that 
this rating has been in effect more than 20 years and is 
therefore a "protected" rating which cannot be reduced 
(except with a showing of fraud or other circumstances not 
present in this case).  See 38 C.F.R. § 3.951.

Diagnostic Code 5311 provides the criteria for evaluation of 
disability of Muscle Group XI.  The Board notes that 
regulatory amendments to the schedular criteria for 
evaluating muscle injuries became effective July 3, 1997.  As 
the veteran submitted his claim for an increased evaluation 
for a shrapnel wound of the left leg prior to July 1997, both 
the old and the new criteria for evaluating muscle injuries 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, the revised rating schedule for muscle 
injuries cannot be applied to a claim for any date prior to 
July 3, 1997.  See 38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (2000).  In this respect, the Board 
observes that the veteran was notified of the new schedular 
criteria for evaluating muscle injuries in the March 1998 
statement of the case. 

Prior to July 3, 1997, a moderate muscle injury consisted of 
a through and through or deep penetrating wound of relatively 
short track by a single bullet or small shell or shrapnel 
fragment.  Objective findings of a moderate disability of the 
muscle were the following: linear or relatively small 
entrance and (if present) exit scars so situated as to 
indicate a relatively short track of the missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus; and definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (as effective prior to July 3, 1997).

A moderately severe disability was presented by evidence of a 
through and through or deep penetrating wound by a high 
velocity missile of small size, or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and with intramuscular 
cicatrization.  Objective findings of a moderately severe 
wound included the following: relatively large entrance and 
(if present) exit scars so situated as to indicate the track 
of the missile through important muscle groups; indications 
on palpation of moderate loss of deep fascia, moderate loss 
of muscle substance, or moderate loss of normal firm 
resistance of muscles in comparison to the sound side; and 
tests of strength and endurance of muscle groups involved in 
comparison to the sound side give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (as effective 
prior to July 3, 1997).

The revised criteria for rating muscle injuries under 38 
C.F.R. 4.56, effective July 3, 1997, provide that, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 

A moderate muscle disability encompasses a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and residuals of 
debridement, or prolonged infection; this severity is 
evidenced by a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
and objective findings of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, and some loss of deep fascia or muscle 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue compared to the sound side. 38 C.F.R. § 
4.56(d)(2) (2001).

Moderately severe disability of muscles is characterized by 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, consistent with complaints of 
cardinal signs and symptoms of muscle disability, and 
inability to keep up with work requirements.  The objective 
findings include indication on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d)(3) (2001).

Under both the old and new version of the rating schedule, a 
10 percent evaluation is assigned for moderate injury to 
Muscle Group XI (posterior and lateral crural muscles).  A 20 
percent evaluation is warranted for a moderately severe 
muscle injury.  And, a 30 percent evaluation requires severe 
muscle injury.  38 C.F.R.
§ 4.73, Diagnostic Code 5311 (1996 and 2001).

In this case, the veteran's disability is consistent with the 
description associated with a moderate, but not a moderately 
severe, muscle injury, which include signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and definite weakness or fatigue in comparative tests 
(38 C.F.R. § 4.56(b) (as effective prior to July 3, 1997); or 
some loss of deep fascia or muscle or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue 
compared to the sound side (38 C.F.R. § 4.56(d)(2) (2001)).

Specifically, an August 1997 VA scars examination report 
shows the veteran has a left scar on the leg which is 8 
centimeters deep, and 2 by 3 centimeters in width, which is 
secondary to a shrapnel wound and shows significant 
disfigurement.  Additionally, a May 2001 VA arteries 
examination report indicates no ulcers, edema, stasis 
pigmentation or eczema of the left leg.  And, a May 2001 VA 
joints examination report reveals the veteran has decreased 
pinprick sensation below the knees, and that the left thigh 
measures about 1/2 an inch less than the right thigh.  The 
veteran was noted to limp on the left leg, and to be unable 
to walk on tiptoes or heels. 

However, the Board finds that the veteran's muscle injury is 
not characterized by indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance of muscle groups involved in comparison to the 
sound side give positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c) (as effective prior to July 
3, 1997).  As well, the medical evidence of record simply 
does not show that the veteran's disability is characterized 
by indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, and tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2001).

The veteran's current right lower leg disability, when 
considered in light of all the criteria which may be used to 
evaluate muscle disability, is more consistent with the 
criteria for moderate disability than with the criteria for a 
moderately severe disability, under both the old and new 
criteria for rating muscle injuries.  The preponderance of 
the evidence is against an evaluation in excess of 10 
percent, and the evidence is not in equipoise to warrant a 
higher evaluation by application of the old and revised 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt.


III.  Status Post Surgery of the Left Knee.

The veteran's status post surgery of the left knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5259.  Under Diagnostic Code 5259, a 10 percent rating, 
which is the maximum allowed, is assigned for symptomatic 
postoperative residuals of removal of semilunar cartilage.  
See 38 C.F.R. 4.71a, Diagnostic Code 5259 (2001).  In this 
respect, August 1990 records from the Franklin Hospital 
Medical Center show the veteran underwent a left knee partial 
medial and lateral meniscectomy, partial synovectomy, and 
chondroplasty lateral femoral condyle.  

At the time of a May 2000 VA joints examination, the veteran 
complained of pain upon walking two blocks.  Physical 
examination revealed considerable crepitus, but had no 
swelling, effusion, or erythema.  VA examination of the left 
knee in May 2001, revealed pain, fatigue, weakness, and lack 
of endurance following repetitive use or during flare-ups.  
Pain has a major functional impact.

As such, the veteran's disability clearly meets the criteria 
for a 10 percent disability evaluation for symptomatic 
postoperative residuals of removal of semilunar cartilage 
under Diagnostic Code 5259.  However, as 10 percent is the 
maximum rating allowed under Diagnostic Code 5259, a 
disability evaluation in excess of 10 percent is not 
available under this Code.

The Board also notes that, for the reasons described above, 
the veteran has already been awarded a 30 percent disability 
evaluation for degenerative joint disease of the left knee 
under Diagnostic Codes 5003-5010 and 5261.  Diagnostic Code 
5259 already contemplates symptoms such as limitation of 
motion, see VAOPGCPREC 9-98 (August 14, 1998), and thus, a 
separate disability rating for limitation of motion would 
violate the rule against pyramiding. 38 C.F.R. § 4.14.  At 
the present, there is no law or regulation which allows for 
an exception to the rule against pyramiding as applicable to 
Diagnostic Code 5259.

Diagnostic Code 5258 is an additional potentially applicable 
Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532 (1993).  
Under Diagnostic Code 5258, a 20 percent disability 
evaluation is warranted where there is evidence of 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, although 
the evidence shows reported complaints of pain, the evidence 
simply does not show evidence of dislocation of the semilunar 
cartilage, locking, or effusion of the knee.  Per the May 
2001 VA joints examination, the veteran experienced increased 
pain, fatigue and weakness during flare-ups or upon repeated 
use.  However, the pain, fatigue and weakness are not deemed 
to occur during frequent episodes.  As well, the evidence 
does not show frequent episodes of locking.  As such, an 
increased rating in excess of 10 percent for the veteran's 
status post surgery of the left knee is not warranted under 
Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The veteran's claim is therefore denied.

After careful review of the medical evidence, the Board 
concludes that the veteran's 10 percent evaluation for status 
post surgery of the left knee under Diagnostic Code 5259, 
fully contemplates the level of his service connected left 
knee disability.  As 10 percent is the maximum rating allowed 
under Diagnostic Code 5259, an increased rating in excess of 
10 percent is not available to the veteran under Diagnostic 
Code 5259.  And, for the reasons described above, an 
increased rating in excess of 10 percent is not warranted 
under Diagnostic Code 5258.  The veteran's claim is denied.

IV.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. 

App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is warranted.  In the instant 
case, however, there has been no showing that the left leg 
disabilities, individually and by themselves, have caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards. 

The Board acknowledges the veteran's assertions during the 
July 2000 RO hearing that the left leg disabilities cause 
interference with his daily life and employment, and have 
decreased his earning capacity.  However, the evidence simply 
does not show that the veteran's left leg disabilities have 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations).  As a 
matter of fact, during the July 2000 RO hearing, the veteran 
testified that he is employed with the Chase Manhattan Bank.  
As well, per October 2000 medical notations from the Bay 
Pines VAMC, the veteran is currently working on a full-time 
basis during week days.  To the extent that the veteran may 
experience functional impairment due to the service-connected 
disabilities addressed here, the Board finds that such 
impairment is contemplated in the currently assigned ratings.  
In essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards. 

In that regard, the Board observes that with respect to the 
disabilities at issues, the applicable Diagnostic Codes 
considered in this case contemplate higher ratings.  However, 
the Board has not found the disabilities under consideration 
to be of such severity as to warrant assignment of higher 
ratings on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

A 30 percent evaluation for the veteran's degenerative joint 
disease of the left knee is granted, subject to the 
provisions governing the payment of monetary benefits.

A rating in excess of 10 percent for the veteran's residuals 
of a shrapnel wound to the left leg, Muscle Group XI, is 
denied.

A rating in excess of 10 percent for the veteran's status 
post surgery of the left knee is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

